Citation Nr: 9909356	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  94-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for kidney failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1953 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's 
appeal has been obtained.

2.  An unappealed November 1990 RO decision denied service 
connection for a kidney disorder.

3.  The evidence received since the 1990 RO decision bears 
directly but not substantially upon the matter under 
consideration, and it is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the case. 


CONCLUSIONS OF LAW

1. The November 1990 RO decision denying the veteran 
entitlement to service 
connection for a kidney disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence sufficient to reopen the claim 
of service connection
for either disorder has not been submitted.  38 U.S.C.A. 
§§ 5107, 5108; 38 C.F.R. § 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that the veteran's claim 
of entitlement to service connection for kidney failure was 
denied by rating decision dated November 1994.  The rating 
decision found essentially that there was no nexus between 
the veteran's currently diagnosed kidney disorder and either 
his period of active service or a presumptive period 
thereafter.  The rating decision stated, "service connection 
for...kidney problems is denied as not shown in service or 
within one year following discharge from active duty."
 
The law provides that appellate review will be initiated by a 
Notice of Disagreement (NOD) and completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  As the veteran 
filed neither in response to the RO's November 1994 denial of 
service connection for the kidney disorder, the determination 
is final.

Once a RO decision becomes final under 38 U.S.C.A. § 7105(a), 
absent the submission of new and material evidence, the claim 
may not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998); Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  New evidence, submitted 
to reopen a claim will be presumed credible solely for the 
purpose of determining whether the claim ahs been reopened.  
Justus v. Principi, 3 Vet. App. 519, 513 (1992).  If the 
Board's finds the evidence new and material, his claim must 
be reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

The United States Court of Appeals for Veteran's Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, Slip 
op. 97-1534 (Feb. 17, 1999).  The first step is to determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a).  That regulation provides that 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that is must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998). 

If such new and material evidence has been submitted, the 
second step under Elkins is to immediately determine upon 
reopening whether, based on all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  The final step is, if the claim is in 
fact well grounded, to evaluate the merits of the claim after 
any duty to assist inherent in 38 U.S.C.A. § 5107(b) has been 
fulfilled.  

The evidence, which was of record at the time of the November 
1990 decision, includes the veteran's service medical records 
(dated 1953 to 1965), a May 1988 hospitalization report, and 
an April 1990 hospitalization report.  The veteran's service 
medical records show that the veteran did have protein in his 
urine while in service.  In May 1988, the veteran was 
admitted to the hospital with the primary diagnosis of 
hypertension.  A secondary diagnosis of renal insufficiency 
was also made.  The physician diagnosed the veteran with 
renal disease, but did not link this disease to the veteran's 
period of active service or the year following discharge.  
The veteran was also hospitalized in April 1990 with the 
diagnoses of end stage renal disease, hypertension, and fluid 
overload.  During this hospitalization, the physician noted 
that the veteran had a history of kidney disease associated 
with severe hypertension.  

Evidence submitted since that November 1990 rating decision 
includes private medical records dated in August to September 
1951, private and VA treatment records dated from 1989 to 
1997, a statement from the veteran dated August 1993, the 
veteran's hearing testimony from May 1994, a VA examination 
in September 1994, and another statement from the veteran 
from December 1994.  

The private medical records dated in 1951 are negative for 
any findings relating to a kidney disorder.  The VA treatment 
records show that the veteran has had kidney problems since 
April 1989.  In December 1989, he was diagnosed with renal 
insufficiency secondary to idiopathic membranous 
glomerulosclerosis and possibly secondary to high blood 
pressure.  The records show that the veteran was hospitalized 
in November 1991 for pneumonia and that he was undergoing 
hemodialysis in 1990 due to his renal insufficiency.  
Further, outpatient records document his transplant 
consultations before a kidney transplant and follow up visits 
after the transplant.  His renal checkups document current 
symptoms but do not address the etiology of his overall renal 
insufficiency.

The veteran explained his contentions in an August 1993 
statement and his May 1994 hearing testimony.  He argued that 
his kidney disease was related to service and that he 
currently is under treatment for kidney disease.  He 
specifically points out that he had protein in his urine 
while in service and that he believes this had led to the 
other problems that he currently experiences. 

The September 1994 VA examination addresses the veteran's 
contention that symptomatology first shown in service was 
indicative of renal disease.  The examiner reviewed the 
veteran's record and found that there was only one abnormal 
test reading, which occurred in July 1964 when the patient 
had an acute infection and fever.  The examiner reports that 
fever and acute infection can give transient proteinuria.  
She finds that the proteinuria was transient, as a test given 
six months later was normal.  Further, she notes that the 
veteran's blood pressure was borderline elevated in July 
1964, but his weight was recorded at 240 pounds and there was 
no indication whether a large cuff was used to determine 
blood pressure.  If a regular cuff size was used, the blood 
pressure could be falsely elevated.  Therefore, the examiner 
concluded that the findings from 1964-1965 did not indicate 
underlying hypertension or renal disease.

In December 1994, the veteran provided another statement 
regarding his claim.  He reiterated his belief that his 
current kidney problems were related to the proteinuria in 
service.  He further asserts that he felt extreme renal pain 
at that time, that the blood pressure reading from service 
was accurate and that his blood pressure has been 
consistently elevated since 1965.

The evidence presented subsequent to the November 1990 denial 
is new in that it was not previously physically of record.  
It bears directly but not substantially upon the specific 
matter under consideration, and by itself and in connection 
with evidence previously considered is not so significant 
that it must be considered to decide fairly the merits of the 
claim.  The new evidence merely establishes that the veteran 
has current renal insufficiency.  There is no new medical 
evidence that causally links the veteran's kidney disease to 
his period of proteinuria while on active duty or any other 
remote event of service.  In fact, the new evidence contains 
a VA opinion that finds that the protein found upon a 
urinalysis during service was not indicative of underlying 
renal disease.  As to the veteran's blood pressure of 140/90 
noted upon his separation examination, the Board finds that 
the September 1994 VA examiner's observation that 
hypertension was not present because a large blood pressure 
cuff may not have been used to be a non sequitur, as the 
latter is obviously speculation whereas the 140/90 reading is 
not.  However, the examiner does not diagnose hypertension on 
the basis of the one isolated borderline-high blood pressure 
reading, and the record remains devoid of any medical 
evidence or opinion of hypertension beginning during or 
within one year of service.  Thus, even assuming that the 
veteran's kidney disease was causally linked to hypertension, 
the additional evidence does not tend to show a nexus between 
renal disease and the 140/90 blood pressure reading. 

In short, what was missing at the November 1990 
determination, and what continues to be missing, is evidence 
that ties the veteran's current renal disorder to his period 
of active service, or any presumptive period thereafter.  
That is, the additional evidence in question does not suggest 
a link between the condition and remote events of service.  
Elkins v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. 
App. 95 (1993). 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his current kidney 
disorder is related to abnormal urine readings in service do 
not establish a medical nexus, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (holding that lay persons are not 
competent to offer medical opinions), nor do they provide a 
sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been present to reopen the 
previously disallowed claim, the RO's decisions remain final.  
Accordingly, the benefit sought on appeal must be denied.

In reaching the above determination, the Board recognizes 
that this issue is being disposed of in a manner that differs 
from that utilized by the RO.  The RO decided that the claim 
was not well grounded, while the Board found the evidence not 
sufficient to reopen the claim.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  
The Board concludes that the veteran has not been prejudiced 
since the RO, in reevaluating previously considered evidence, 
has afforded the claimant greater consideration that his 
claim actually warranted under the circumstances.  Id.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for disability compensation for benefits under 
the provisions of 38 U.S.C.A. § 1151.  See Robinette v. 
Brown, 8 Vet. App.69 (1995).









ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
kidney failure remains denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 8 -


- 4 -


